Citation Nr: 9921639	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  95-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1990 to April 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.  The veteran 
has relocated and this appeal has arisen from the RO in 
Atlanta, Georgia.

The veteran's claim of entitlement to service connection for 
hepatitis C is addressed in the remand attached to this 
decision.


FINDING OF FACT

There is no competent evidence which shows that the veteran 
currently has any nervous condition.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a nervous condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a nervous condition was incurred in 
or aggravated by service, and that service connection 
therefor is warranted.  After a review of the record, the 
Board finds that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim of entitlement 
to service connection for a nervous condition is well 
grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a nervous condition during 
service, or whether any psychosis manifested to a compensable 
degree within one year following the veteran's separation 
from service; (2) whether he currently has any nervous 
condition; and if so, (3) whether any current nervous 
condition is etiologically related to his service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Psychoses are 
chronic diseases with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records reveals 
that the veteran was treated while in service for adjustment 
disorder.  The Board notes that the veteran's March 1992 
separation examination notes that the veteran underwent 
inpatient psychiatric care for adjustment disorder.

An August 1992 VA examination provided a diagnosis of alcohol 
dependence and adjustment disorder, and proposed to rule out 
major depressive disorder.  A June 1998 VA examination 
provided a diagnosis of a history of depression with none 
found at that examination.

The Board finds that there is no current diagnosis of any 
nervous condition.  First and foremost, the establishment of 
service connection requires that presence of a current 
disability.  As there is no current diagnosis of any nervous 
condition, the veteran's claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  The Board has thoroughly reviewed 
the claims file, but finds no evidence of a plausible claim.  
Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the January 1993 statement of the case, the January 1999 
supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for a nervous condition is 
denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that in the report of medical history 
accompanying his separation examination, the veteran 
indicated that hepatitis C preexisted his entrance to 
service.  The Board feels that any records pertaining to the 
diagnosis of treatment of hepatitis C prior to the veteran's 
entrance to service should be sought and associated with the 
veteran's claims folder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who diagnosed or treated the veteran for 
hepatitis C prior to his entrance to 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  Following completion of the 
foregoing, if new evidence has been 
obtained, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, or in the event no further 
evidence is obtained, and subject to 
current appellate procedures, the case 
should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

